Citation Nr: 1726458	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in April 2016. 

This case was previously before the Board in June 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Veteran claims that his otosclerosis was aggravated by service, since his hearing loss worsened during service so much that he required surgery in February 1969.  In a November 2007 written report, he also reported two ear injuries in service.  He was treated for these injuries and for hearing loss several times during service, but was denied service connection based on a finding that his pre-existing congenital right ear condition was not aggravated by military service, and that his left ear hearing loss did not manifest during or within a year of service.  

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.  

Recently, the Court of Appeals for Veterans Claims (CAVC) held that for a hearing loss disability to be noted upon entry into service, the level of hearing impairment upon entrance to service must meet the criteria considered a "disability" under 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's enlistment audiogram, performed in August 1965, returned the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30
30
20
25
15
LEFT
0
-5
5
15
5






Although the Veteran showed some hearing loss on this audiogram, the hearing loss did not meet the level of disability defined in section 3.385.  Therefore, under the holding in McKinney, he is presumed sound and it is VA's burden to prove by clear and unmistakable evidence that the Veteran's disability existed prior to service and that it was not aggravated during service.

The August 2016 VA examination report reflects that the Veteran's hearing loss in the right ear is from congenital disease.  The presumption of soundness upon service entry applies to congenital or developmental "diseases" that are not noted in the service entrance examination.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.  The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.

The Veteran's service treatment records reflect that he was diagnosed in November 1966 with probable otosclerosis, and was treated for it in February 1969 with a stapedectomy.  The examiner appears to address aggravation by noting that the otosclerosis was not aggravated by military service beyond the natural progression.  The examiner then states that "there is no research to indicate military service aggravated otosclerosis."  The question here is whether the Veteran's hearing loss increased in severity during service, to include as due to acoustic trauma.  The examiner did not address this pertinent question.

Further, the examiner reached the conclusion that the Veteran's left ear hearing loss was not related to service based on a report that the Veteran became aware of the hearing loss in his left year 6-7 years after separation from service.  This conclusion disregarded the November 1966 service treatment record noting that left ear hearing loss was progressing as well as the January 1969 audiogram showing a worsening in the Veteran's left ear hearing loss, which the Board directed the examiner to consider in the June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order).

Finally, the examiner did not address the Veteran's development of and treatment for chronic tonsillitis during service.  The record contains a July 2010 letter from a private physician associating the chronic tonsillitis and related infections with the Veteran's hearing loss, but the examiner did not address whether tonsillitis can worsen hearing loss from otosclerosis or cause hearing loss unrelated to otosclerosis.

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Cleveland VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA examiner who has not previously examined the Veteran.  The claims folder must be reviewed by the examiner prior to discussing the following:

(a)  Is it at least as likely as not that the Veteran's right ear hearing loss caused by otosclerosis was aggravated (i.e. worsened beyond the normal progression of that disease) during the Veteran's active duty service, to include as due to acoustic trauma?  

(b)  Is it at least as likely as not that any part of the Veteran's current bilateral hearing loss is etiologically related to chronic tonsillitis and related infections the Veteran developed during service?  In responding to this inquiry, the examiner must address the July 2010 letter from a private examiner suggesting a relationship between the Veteran's chronic tonsillitis and hearing loss.

(c)  The examiner should opine whether the Veteran's left ear hearing loss at least as likely as not (50 percent or greater probability) began during or is otherwise the result of military service.  The examiner is instructed that the Veteran is presumed sound at entrance into the military as to his left ear hearing loss, and the examiner must disregard any evidence suggesting the Veteran had any pre-existing hearing loss.  The examiner must consider, at a minimum, the November 1966 service treatment record noting that left ear hearing loss was progressing and the January 1969 audiogram, as well as other in-service audiograms, indicating a worsening in the Veteran's left ear hearing.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




